DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/22/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of election of species in the reply filed on 09/15/2022 is acknowledged.  The argument is persuasive and the restriction would be withdrawn. All claims would be considered in the action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 23 is rejected under 35 U.S.C. 102 (a) (2) as anticipated by US Patent Application Publication 2020/0136212 to Jung et al.
With respect to claim 23, Jung et al. teach a battery system comprising: 
a first battery module on one end; and 
a second battery module on the other end, 
wherein each of the first battery module and the second battery module comprises: 
battery cells 11; 
cooling structures 12 disposed in a large area portion 111 of the battery cells 11; and a first plate 14 configured to cover a small area portion 112 of battery cells 11, wherein each of the cooling structures 12 comprises: 
bars 121 disposed separately from each other and configured to press a corresponding battery cell 11; 
a support 122 configured to support the bars 121 and to extend in an arrangement direction of the bars 121; and 
flow paths defined by a large area portion 111 of the battery cell 11 and one pair of neighboring bars 121, and configured to guide a cooling medium with the cooling medium being in direct contact with the large area portion 111 of the battery cell 11, 
wherein the first plate 14 of the first battery module and the first plate 14 of the second battery module are configured to be connected to each other via the cooling structures 13 (Jung et al.: Sections [0059]-[0063]; Figs. 1 and 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, 8-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0136212 to Jung et al. in view of US Patent Application Publication 2012/0052359 to Yoshitake et al.
With respect to claim 1, Jung et al. teach a cooling structure comprising: 
a plurality of bars 121 arranged separately from each other and configured to press a battery cell 11; 
a support 122 configured to support the plurality of bars 121; 
flow paths 123 defined by a first surface of the battery cell 11 and one pair of neighboring bars 121, and configured to guide a flow of a cooling medium, with the cooling medium being in direct contact with the first surface of the battery cell 11 (Jung et al.: Section [0063]; Fig. 3).  

Jung et al. do not specifically teach a separation wall provided in at least one of the flow paths and being configured to separate each of the at least one flow path into sub-flow paths.
	However, Yoshitake et al. teach a battery holder 2 comprising a plurality of bars 2a and a separation wall provided in at least one of the flow paths and being configured to separate each of the at least one flow path into sub-flow paths (Yoshitake et al.: Section [0045]; Fig. 3).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Jung et al. with the above teaching from Yoshitake et al. with the motivation of having a means such the separation wall isolates each battery cell in order to protect each battery cell from an overheated battery cell damaging the adjacent battery cells.

With respect to claim 2, Jung et al. do not specifically, but Yoshitake et al. teach the cooling structure, wherein the separation wall comprises: an extending portion having a height that extends between neighboring bars 2a of one pair in an arrangement direction of the plurality of bars 2a (Yoshitake et al.: Section [0045]; Fig. 3).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Jung et al. with the above teaching from Yoshitake et al. with the motivation of having a means such the separation wall isolates each battery cell in order to protect each battery cell from an overheated battery cell damaging the adjacent battery cells.

With respect to claim 4, Jung et al. do not specifically, but Yoshitake et al. teach the cooling structure, wherein the separation wall comprises: an extending portion having a length that extends in a longitudinal direction of the plurality of bars 2a  (Yoshitake et al.: Section [0045]; Fig. 3).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Jung et al. with the above teaching from Yoshitake et al. with the motivation of having a means such the separation wall isolates each battery cell in order to protect each battery cell from an overheated battery cell damaging the adjacent battery cells.

With respect to claim 6, Jung et al. teach the cooling structure, wherein the support comprises: an inlet-side support 1221 comprising an inlet path configured to guide the cooling medium to flow into the flow paths; and an outlet-side support 1222 comprising an outlet path configured to guide the cooling medium to flow out of the flow paths (Jung et al.: Section [0067]; Fig. 3).  

With respect to claim 8, Jung et al. teach the cooling structure, wherein: the inlet-side support further 1221 comprises a first sealing groove for the first sealing member G1 configured to form a closed loop by surrounding the inlet path, and the outlet-side support 1222 further comprises a second sealing groove for the second sealing member G2 configured to form a closed loop by surrounding the outlet path (Jung et al.: Sections [0098]-[0102]; Figs. 7-9).  

With respect to claim 9, Jung et al. teach the cooling structure, wherein: 
the inlet-side support 1221 comprises the first sealing member G1(an inlet-side fastening portion) configured to form a closed loop by surrounding the inlet path, protruding from a surface of the inlet-side support 1221, and configured to be connected to an outlet-side support 1222 of another cooling structure, and 
the outlet-side support 1222 further comprises the second sealing member G2 (an outlet-side fastening portion) configured to form a closed loop by surrounding the outlet path, protruding from a surface of the outlet-side support, and configured to be connected to an inlet-side support 1221 of another cooling structure (Jung et al.: Sections [0098]-[0102]; Figs. 7-9).  

With respect to claim 10, Jung et al. teach the cooling structure, further comprising: a sealing portion 326 configured to surround the plurality of bars 321 and the flow paths 323 (Jung et al.: Section [0123]; Fig. 14).

With respect to claim 11, Jung et al. teach the cooling structure, wherein the sealing portion 326 comprises: one pair of longitudinal-direction grooves extending in a longitudinal direction of the plurality of bars 321 and configured to be in contact with the first surface of the battery cell; and one pair of arrangement-direction grooves configured to be connected to the longitudinal-direction grooves and extending in an arrangement direction of the plurality of bars 321, and configured to be in contact with the first surface of the battery cell, wherein the one pair of the longitudinal-direction grooves and the one pair of the arrangement-direction grooves form a closed loop  (Jung et al.: Section [0123]; Fig. 14).

With respect to claim 12, Jung et al. teach the cooling structure, wherein the sealing portion 326 further comprises: connecting grooves configured to connect the one pair of the longitudinal-direction grooves and the one pair of the arrangement-direction grooves and to form the closed loop, having a round shape corner, and configured to be in contact with the first surface of the battery cell (Jung et al.: Section [0123]; Fig. 14).

With respect to claim 13, Jung et al. teach the cooling structure, wherein the battery cell 11 has a large area portion 111 and a small area portion 112 that is smaller in size than the large area portion 111, wherein the plurality of bars 121 are configured to support the large area portion 111, and the support 122 is configured to support the small area portion 112  (Jung et al.: Section [0067]; Fig. 3).  

With respect to claim 16, Jung et al. teach a battery system comprising: 
battery cells 11 each having a large area portion 111 and a small area portion 112 that is smaller in size than the large area portion 111; and 
cooling structures 12 disposed in the large area portion 111 of the battery cells 11, 
wherein each of the cooling structures 12 comprises: 
bars 121 disposed separately from each other and configured to press a corresponding battery cell 11; 
a support 122 configured to support the bars 121 and to extend in an arrangement direction of the bars 121; 
flow paths defined by a large area portion 111 of the battery cell 11 and one pair of neighboring bars 121, and configured to guide a flow of a cooling medium with the cooling medium being in direct contact with the large area portion 111 of the battery cell 11 (Jung et al.: Section [0063]; Fig. 3).   

Jung et al. do not specifically teach a separation wall provided in at least one of the flow paths and being configured to separate each of the at least one flow path into sub-flow paths.
	However, Yoshitake et al. teach a battery holder 2 comprising a plurality of bars 2a and a separation wall provided in at least one of the flow paths and being configured to separate each of the at least one flow path into sub-flow paths (Yoshitake et al.: Section [0045]; Fig. 3).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Jung et al. with the above teaching from Yoshitake et al. with the motivation of having a means such the separation wall isolates each battery cell in order to protect each battery cell from an overheated battery cell damaging the adjacent battery cells.

With respect to claim 17, Jung et al. teach the battery system, further comprising: a first plate 14 facing the small area portion 112 of each of the battery cells 11, and configured to press the battery cells 11 (Jung et al.: Section [0063]; Fig. 1).   

With respect to claim 18, Jung et al. teach the battery system, wherein the first plate 14 comprises: a base; and the end of the first plate 14 (a fastening portion) formed adjacent to an edge of the base, and being configured to be connected to a first plate 14 of another battery system (Jung et al.: Section [0091]; Fig. 1).   

Claims 3, 5, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0136212 to Jung et al. in view of US Patent Application Publication 2012/0052359 to Yoshitake et al. in further view of US Patent Application Publication 2009/0111010 to Okada et al.
With respect to claim 3, Jung et al. do not teach the cooling structure, wherein the separation wall further comprises: a variable portion disposed at an end of the extending portion and having a width that varies in the arrangement direction of the plurality of bars.
However, Okada et al. teach a battery pack comprising a separator 10C having two end portions (a variable portion) dispose at both end of the separator 10C and having a width that varies in the arrangement direction of the separator (the plurality of bars) (Okada et al.: Section [0046]; Fig. 10). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Jung et al. with the above teaching from Okada et al. with the motivation of having a means such the separator of the second form of embodiment with its laterally narrow center region can maintain insulation between adjacent battery cells and prevent contact between those battery cells.

With respect to claim 5, Jung et al. do not teach the cooling structure, wherein the separation wall further comprises: a variable portion disposed at an end of the extending portion and having a width that varies in the longitudinal direction of the plurality of bars.
However, Okada et al. teach a battery pack comprising a separator 10C having two end portions (a variable portion) dispose at both end of the separator 10C and having a width that varies in the longitudinal direction of the separator (the plurality of bars) (Okada et al.: Section [0046]; Fig. 10). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Jung et al. with the above teaching from Okada et al. with the motivation of having a means such the separator of the second form of embodiment with its laterally narrow center region can maintain insulation between adjacent battery cells and prevent contact between those battery cells.

With respect to claim 7, Jung et al. do not teach the cooling structure, wherein the at least one flow path comprises: a divergent space defined between the inlet path and the separation wall, and configured to guide the cooling medium to diverge from the inlet path into the sub-flow paths; and a convergent space defined between the outlet path and the separation wall, and configured to guide the cooling medium to converge into the outlet path from the sub-flow paths.
However, Okada et al. teach a battery pack comprising the space at one end of the separator 10C (a divergent space) defined between the inlet path and the separator (the separation wall), and configured to guide the cooling medium to diverge from the inlet path into the sub-flow paths; and the space at the other end of the separator (a convergent space) defined between the outlet path and the separator 10C (the separation wall), and configured to guide the cooling medium to converge into the outlet path from the sub-flow paths (Okada et al.: Section [0046]; Fig. 10). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Jung et al. with the above teaching from Okada et al. with the motivation of having a means such the separator of the second form of embodiment with its laterally narrow center region can maintain insulation between adjacent battery cells and prevent contact between those battery cells.

With respect to claim 14, Jung et al. do not teach the cooling structure, further comprising: a fluid connecting hole passing through the separation wall and being configured to allow the sub-flow paths to communicate with each other.
However, Okada et al. teach a battery pack comprising the space at both ends (a fluid connecting hole passing through) of the separator 10C (the separation wall) and being configured to allow the sub-flow paths to communicate with each other (Okada et al.: Section [0046]; Fig. 10). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Jung et al. with the above teaching from Okada et al. with the motivation of having a means such the separator of the second form of embodiment with its laterally narrow center region can maintain insulation between adjacent battery cells and prevent contact between those battery cells.

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0136212 to Jung et al. in view of US Patent Application Publication 2012/0052359 to Yoshitake et al. in further view of US Patent Application Publication 2015/0270589 to Ejiri et al.
With respect to claim 19, Jung et al. do not teach the battery system, wherein the fastening portion comprises: a side fastening portion adjacent to a side edge of the base; an upper fastening portion adjacent to an upper edge of the base; and a lower fastening portion adjacent to a lower edge of the base.
However, Ejiri et al. teach a battery module comprising a connection plate 7 (the base) with a plurality of screws (the fastening portion) comprises: screws on the side edge (side fastening portion) adjacent to a side edge of the connection plate 7 (the base); screws on the upper edge (an upper fastening portion) adjacent to an upper edge of the connection plate 7 (the base); and screws on the lower edge (a lower fastening portion) adjacent to a lower edge of the connection plate 7 (the base) (Ejiri et al.: Sections [0026]-[0027]; Fig. 2).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Jung et al. with the above teaching from Ejiri et al. with the motivation of having a means such the fastening portion holds the part of the battery in place.

With respect to claim 20, Jung et al. further teach the battery system, wherein the support 122 comprises: an inlet-side support 1221 comprising an inlet path configured to guide the cooling medium to flow into the flow paths; and an outlet-side support 1222 comprising an outlet path configured to guide the cooling medium to flow out of the flow paths (Jung et al.: Section [0063]; Fig. 3).   
Jung et al. do not teach the battery system, wherein the upper fastening portion and the lower fastening portion are disposed on a virtual centerline of the inlet path and a virtual centerline of the outlet path, respectively.
However, Ejiri et al. teach a battery module comprising a connection plate 7 (the base) with a plurality of screws (the fastening portion) comprising the screws at the upper edge (the upper fastening portion) and the screws at the lower edge (the lower fastening portion) are disposed on a virtual centerline of the inlet path and a virtual centerline of the outlet path, respectively (Ejiri et al.: Sections [0026]-[0027]; Fig. 2).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Jung et al. with the above teaching from Ejiri et al. with the motivation of having a means such the fastening portion holds the part of the battery in place.

With respect to claim 21, Jung et al. do not teach the battery system, wherein the first plate comprises: an upper protrusion comprising the upper fastening portion and protruding from the base; and a lower protrusion comprising the lower fastening portion and protruding from the base.
However, Ejiri et al. teach a battery module comprising a connection plate 7 (the base) with a plurality of screws (the fastening portion), wherein the connection plate 7 (the first plate) comprises: an upper protrusion comprising the screws at the upper edge (the upper fastening portion) and protruding from the connection plate 7 (the base); and a lower protrusion comprising the screws at the lower edge (the lower fastening portion) and protruding from the connection plate 7 (the base) (Ejiri et al.: Sections [0026]-[0027]; Fig. 2).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Jung et al. with the above teaching from Ejiri et al. with the motivation of having a means such the fastening portion holds the part of the battery in place.

With respect to claim 22, Jung et al. teach the battery system, further comprising: a second plate 13 configured to be connected to the first plate 14, and configured to press a cooling structure disposed in a large area portion of an outermost battery cell 11 among the battery cells 11 against the outermost battery cell 11  (Jung et al.: Section [0063]; Figs. 1 and 3).  

Allowable Subject Matter
Claims 15, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        12/15/2022